DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schepp (US 2016/0160892) in view of Kim (US 2014/0138888).
Re 1, Schepp discloses: a pedal simulation device (fig 2), comprising: a housing (50); an abutment region (68/70; paragraph [0103] the instant application discloses that the lid assembly 40 forms a part of the housing 36 which demonstrates that a claimed feature can be define by multiple constituent parts; paragraph [0051] of Schepp discloses 70 remains stationary during displacement of piston and thus fixed to 68 sufficiently to be considered in combination with 68 to define the abutment region) that is coupled with the housing in a substantially rigid manner; a piston (52) that is received in the housing and can be moved in a direction of actuation by passing through successive first (when 64 is compressed; paragraph [0039] discloses exclusive deformation of 64 followed by exclusive deformation of 66 once 74 contacts 68) and second (when 66 is compressed) actuation phases; a return device (66, 64, 74) that is configured to exert a restorative force on the piston that acts counter to the displacement of the piston in the direction of actuation; the return device comprising the following: a first elastically deformable return element (64), a second elastically deformable return element (66) having a substantially linear spring characteristic (fig 2 illustrates 66 as a coil spring which has linear spring constant), and a coupling unit (74) supported on (see fig 2; paragraph [0037] describes 74 as on 70) a guide region (70) of the abutment region (68/70) such that the guide region guides the coupling unit in an at least partially displaceable manner during the piston displacement in the first actuation phase, wherein the coupling unit can be displaced during the first actuation phase of the piston under deformation of predominantly or substantially exclusively the first return element (paragraph [0039]), wherein the coupling unit is designed to abut against the abutment region upon completion of the first actuation phase in such a way that further displacement in the direction of actuation is prevented (paragraph [0039] discloses 74 contacts 68 at which point 64 no longer deforms), and2P16-017341-US-PCT wherein the piston is configured so as to be displaced further in the direction of actuation when passing through the second actuation phase under deformation of predominantly or substantially exclusively the second return element (paragraph [0039]).
Schepp does not disclose: that the first elastically deformable return element has a substantially nonlinear spring characteristic.
Kim teaches: an elastically deformable return element (400) having a substantially nonlinear spring characteristic (paragraph [0057]; paragraph [0056] discloses 410 requires less force to deform than 420 which creates nonlinear characteristic; paragraph [0086]), for the purpose of providing a pedal simulator that provides the driver with a proper pedal feeling (paragraphs [0006], [0007]) that has a simplified structure and reduced manufacturing costs (paragraph [0086]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the first elastically deformable return element of Schepp as: having a substantially nonlinear spring characteristic; as taught by Kim, for the purpose of providing a pedal simulator that provides the driver with a proper pedal feeling that has a simplified structure and reduced manufacturing costs.
Re 2, Schepp discloses: wherein the first return element (64) is designed to maintain a substantially constant state of deformation during the second actuation phase (paragraph [0039] discloses exclusive deformation of 66 in second phase which precludes further deformation of 64).
Re 3, Schepp discloses: wherein the first and second return elements are arranged so as to act in series (fig 2).
Re 4, Schepp discloses: wherein the second return element (66) is supported with a first end region on the piston and with a second end region on the coupling unit (fig 2).
Re 6, Schepp discloses: wherein the first return element has a lower deformation resistance than the second return element (paragraph [0039]), and wherein this ratio of deformation resistances is maintained at least during the first actuation phase.
Re 7, the resulting combination of Schepp in view of Kim discloses: wherein the first return element comprises a rubber spring element (Kim, paragraph [0049] discloses that 400 is rubber) that assumes a substantially bias-free state when the piston is in a non-actuated state.
Re 8, Schepp discloses: wherein the second return element (66) comprises a spiral spring element (fig 2).
Re 9, Schepp discloses: wherein the abutment region (68/70) and the coupling unit (74) can axially overlap one another, it being possible to change an axial overlap length of these elements in accordance with a displacement of the piston in the first direction of actuation.
Re 10, Schepp discloses: wherein the abutment region is at least partially received or receivable in a receiving region of the coupling unit (68 includes protrusion into which 70 is fitted, the protrusion being received in 74), and wherein the abutment region comprises an abutment surface (either axial end face from which protrusion extends or 76) and the receiving region comprises a contact surface (axial end face of 74 or axial end face that receives 78), it being possible for the contact surface to be brought into contact with the abutment surface (paragraph [0039] or paragraph [0041]) upon completion of the first actuation phase.
Allowable Subject Matter
Claims 5, 12-15 are allowed.
Response to Amendment
	The previous Non-Final Rejection dated 5/25/2022 did not present prior art rejections over Claims 5, 11-16, and 18. Accordingly, in response to the Non-Final Rejection dated 5/25/2022 Applicant rewrote Claims 5, 11, and 12 into independent form while incorporating the limitations of Claim 11 into Claim 1. However, after further consideration there is an interpretation of Schepp (US 2016/0160892) in view of Kim (US 2014/0138888) which reads on previously presented Claim 11 and now amended Claim 1. That interpretation is set forth in the instant Office Action. Accordingly, the instant Office Action has been made Non-Final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/           Examiner, Art Unit 3656